An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1061
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 6 May 2014


IN THE MATTER OF:

J.D.V.                                        Onslow County
                                              No. 12 JA 38




      Appeal by respondent-father from order entered 17 May 2013

by Judge Sarah C. Seaton in Onslow County District Court.                     Heard

in the Court of Appeals 7 April 2014.


      Richard A. Penley for Onslow County Department of Social
      Services, petitioner-appellee.

      Jeffrey L. Miller for father, respondent-appellant.


      HUNTER, Robert C., Judge.


      Respondent-father appeals from the trial court’s review and

permanency planning hearing order.                For the reasons discussed

herein, we reverse the trial court’s order.

                                   Background
                                       -2-
      Respondent-father and K.H. (“the mother”) are married and

the biological parents of J.D.V. (“Jon”).1                  On 31 January 2012,

the   mother’s    probation     officer      made     a    home    visit     and    saw

marijuana and materials for a home methamphetamine lab in plain

view.    On that same date, the parents voluntarily placed Jon

with his mother’s maternal great-aunt.                     On 18 February 2012,

Onslow   County   Department     of    Social    Services         (“DSS”)    filed    a

juvenile petition alleging Jon was neglected.                     The matter came

on for hearing on 12 March 2012 and the trial court adjudicated

Jon neglected.

      The   parents   were    incarcerated      at    the     time    the    juvenile

petition    was   filed   and   remained      incarcerated         throughout       the

case.    On 20 March 2013, the trial court conducted a review and

permanency     planning      hearing.           The       trial      court     ceased

reunification      efforts;     changed       the         permanent     plan       from

reunification to guardianship and appointed the maternal great-

aunt as guardian; ceased further review hearings, and terminated

the court’s jurisdiction.             Respondent-father appeals from the

review and permanency planning hearing order.

                                  Arguments




1
  To protect the identity of the juvenile and                         for    ease    of
reading, we have used a pseudonym for the minor.
                                        -3-
     Respondent-father contends that the trial court erred in

entering its order because it failed to make required findings

of fact.     DSS concedes that the order is insufficient.

I.   Ceasing Reunification Efforts

     “This    Court   reviews      an   order   that    ceases    reunification

efforts to determine whether the trial court made appropriate

findings, whether the findings are based upon credible evidence,

whether    the     findings   of    fact      support    the     trial   court’s

conclusions, and whether the trial court abused its discretion

with respect to disposition.”            In re C.M., 183 N.C. App. 207,

213, 644 S.E.2d 588, 594 (2007).

     At a review hearing conducted pursuant to section 7B-906,

the trial court shall consider the following and make written

findings as to those that are relevant:

             (1) Services which have been offered to
             reunite the family, or whether efforts to
             reunite the family clearly would be futile
             or inconsistent with the juvenile’s safety
             and need for a safe, permanent home within a
             reasonable period of time.

             (2) Where the juvenile’s return home is
             unlikely, the efforts which have been made
             to evaluate or plan for other methods of
             care.

             (3) Goals of the foster care placement and
             the appropriateness of the foster care plan.

             (4)   A new foster care plan, if continuation
                                -4-
          of care is sought, that addresses the role
          the current foster parent will play in the
          planning for the juvenile.

          (5) Reports on the placements the juvenile
          has had and any services offered to the
          juvenile    and   the    parent, guardian,
          custodian, or caretaker.

          (6)   An appropriate visitation plan.

          (7) If the juvenile is 16 or 17 years of
          age, a report on an independent living
          assessment   of   the    juvenile and,  if
          appropriate, an    independent living plan
          developed for the juvenile.

          (8) When and if termination         of   parental
          rights should be considered.

          (9) Any other     criteria    the   court   deems
          necessary.

N.C. Gen. Stat. § 7B-906(c) (2011).     The trial court may combine

a permanency planning hearing pursuant to section 7B-907 with a

section 7B-906 review hearing.        N.C. Gen. Stat. § 7B-907(a)

(2011).

          When the court determines that reunification
          efforts are not required or shall cease, the
          court shall order a plan for permanence as
          soon as possible, after providing each party
          with a reasonable opportunity to prepare and
          present   evidence.       If   the   court’s
          determination to cease reunification efforts
          is made in a hearing that was duly and
          timely noticed as a permanency planning
          hearing, then the court may immediately
          proceed to consider all of the criteria
          contained in G.S. 7B-907(b)[.]
                             -5-
N.C. Gen. Stat. § 7B-507(c) (2011).   Pursuant to section 7B-

907(b),

          At the conclusion of the hearing, if the
          juvenile is not returned home, the court
          shall consider the following criteria and
          make written findings regarding those that
          are relevant:

              (1) Whether it is possible for the
              juvenile    to    be   returned    home
              immediately or within the next six
              months, and if not, why it is not in
              the juvenile’s best interests to return
              home;

              (2) Where the juvenile’s return home is
              unlikely within six months, whether
              legal guardianship or custody with a
              relative or some other suitable person
              should be established, and if so, the
              rights   and    responsibilities  which
              should remain with the parents;

              (3) Where the juvenile’s return home is
              unlikely within six months, whether
              adoption should be pursued and if so,
              any   barriers    to   the   juvenile’s
              adoption;

              (4) Where the juvenile’s return home is
              unlikely within six months, whether the
              juvenile should remain in the current
              placement or be placed in another
              permanent living arrangement and why;

              (5) Whether the county department of
              social services has since the initial
              permanency plan hearing made reasonable
              efforts to implement the permanent plan
              for the juvenile;

              (6) Any other criteria the court deems
                                   -6-
                necessary.

N.C. Gen. Stat. § 7B-907(b) (2011).

     In this case, the trial court’s findings of fact numbers 1-

6 recite the prior history of the case.               In finding of fact

number 7, the trial court found that DSS has made reasonable

efforts and lists those efforts.           The trial court then made

additional findings as follows:

           1. It is not possible for the juvenile to be
           returned home immediately or within the next
           six months and it is not in the juvenile’s
           best interests to return to the care of
           respondent parents because they have not
           resolved   the  issues   that   led  to   the
           juvenile’s removal from their home. . . .

           2.   Onslow  County  Department   of   Social
           Services has, since the initial permanency
           plan hearing, made reasonable efforts to
           implement   the  permanent   plan   for   the
           juvenile and has exhausted all efforts to
           reunify with Respondent parents and the
           department   should   cease   efforts    with
           reunification.

           3. The best plan of care to achieve a safe,
           permanent home for the juvenile within a
           reasonable period of time is guardianship
           with [B.H.] which is in the juvenile’s best
           interest.

We   conclude   these      additional    findings     are   appropriately

classified as conclusions of law.        “A ‘conclusion of law’ is the

court’s   statement   of   the   law   which   is   determinative   of   the

matter at issue between the parties.”          Montgomery v. Montgomery,
                                    -7-
32 N.C. App. 154, 157, 231 S.E.2d 26, 28-29 (1977).                    When a

finding   of    fact   is   essentially   a   conclusion   of   law,   it   is

reviewable on appeal as a conclusion of law.               In re M.R.D.C.,

166 N.C. App. 693, 697, 603 S.E.2d 890, 893 (2004), disc. review

denied, 359 N.C. 321, 611 S.E.2d 413 (2005).               Here, the trial

court’s order is devoid of any findings of fact to support its

conclusions of law.         The trial court, as DSS concedes, did not

make specific ultimate facts based upon the evidence before it.

Without proper findings of fact, an appellate court is unable to

determine whether the trial court was correct in its conclusions

of law.     See In re Anderson, 151 N.C. App. 94, 97, 564 S.E.2d

599, 602 (2002).        Accordingly, the order ceasing reunification

efforts must be reversed.

II.   Guardianship and Visitation

      The trial court established guardianship as the permanent

plan and appointed Jon’s mother’s maternal great-aunt as his

guardian.      Respondent-father contends the trial court failed to

comply with its statutory obligations under N.C. Gen. Stat. §

7B-600 and 7B-907 to make findings about the guardianship and

the rights and responsibilities which should remain with the

parents, including visitation rights.
                                            -8-
    At the conclusion of the permanency planning hearing, the

trial   court     “may    appoint     a     guardian        of       the   person          for   the

juvenile pursuant to G.S. 7B-600[.]”                        N.C. Gen. Stat. § 7B-

907(c) (2011).          “[T]he court shall verify that the person . . .

being   appointed       as    guardian      of     the    juvenile         understands           the

legal significance of the placement or appointment and will have

adequate    resources         to   care     appropriately            for    the       juvenile.”

N.C. Gen. Stat. § 7B-907(f) (2011).                        This Court has explained

that “N.C. Gen. Stat. § 7B-907(f) [does not] require that the

court     make    any     specific         findings       in     order          to     make      the

verification.”          In re J.E., 182 N.C. App. 612, 616-617, 643

S.E.2d 70, 73, disc. review denied, 361 N.C. 427, 648 S.E.2d 504

(2007).      This Court has looked to evidence in the record to

determine    whether         the   trial    court        complied      with       section        7B-

907(f).    Id. at 617, 643 S.E.2d at 73.

    Here,        the   maternal     great-aunt           testified         at   the        hearing.

She testified in great detail about Jon’s needs and acknowledged

that she was willing to accept the responsibility.                                         The DSS

court report, which the trial court considered, stated that the

great-aunt       “has     provided         [Jon]     with        a     safe          and    loving

environment for the last year and is agreeable to being granted

guardianship of [Jon].”             The guardian ad litem report similarly
                                    -9-
indicates that the great-aunt was prepared to “continue on a

long term basis with [Jon] living in her home.”               Therefore,

based on the foregoing, we conclude the requirements of section

7B-907(f) were met.

    If the trial court appoints a guardian, it must make a

finding regarding “the rights and responsibilities which should

remain with the parents[.]”          N.C. Gen. Stat. § 7B-907(b)(2)

(2011).   Here, the trial court failed to make such a finding.

    The   trial   court’s   order   also   fails   to   properly   address

visitation.    The trial court noted in its 12 October order:

“That upon release from jail the respondent parents are allowed

visitation with the juvenile, as per the standard visitation

policy of the Onslow County Department of Social Services.”

          Any   dispositional  order  under  which   a
          juvenile is removed from the custody of a
          parent . . . or under which the juvenile’s
          placement is continued outside the home
          shall provide for appropriate visitation as
          may be in the best interests of the juvenile
          and consistent with the juvenile’s health
          and safety.

N.C. Gen. Stat. § 7B-905(c) (2011).        “An appropriate visitation

plan must provide for a minimum outline of visitation, such as

the time, place, and conditions under which visitation may be

exercised.”   In re E.C., 174 N.C. App. 517, 523, 621 S.E.2d 647,
                                      -10-
 652   (2005).   The   order    in   this    case    contains     no   provisions

 regarding visitation.

III.   Further Review Hearings

       The trial court ordered “[t]hat further reviews in this

 matter are hereby ceased.”          The court may waive the holding of

 review   hearings   if   the   court    finds      by   clear,    cogent,    and

 convincing evidence that:

            (1) The juvenile has resided with a relative
            or has been in the custody of another
            suitable person for a period of at least one
            year;

            (2) The placement is stable and continuation
            of the placement is in the juvenile’s best
            interests;

            (3) Neither the juvenile’s best interests
            nor the rights of any party require that
            review hearings be held every six months;

            (4) All parties are aware that the matter
            may be brought before the court for review
            at any time by the filing of a motion for
            review or on the court’s own motion; and

            (5) The court order has designated the
            relative or other suitable person as the
            juvenile’s permanent caretaker or guardian
            of the person.

 N.C. Gen. Stat. § 7B-906(b) (2011).                In this case, the trial

 court failed to make the requisite findings pursuant to sections

 7B-906(b)(3) and (4).      Thus, the trial court erred in ceasing

 further review hearings.        See In re L.B., 184 N.C. App. 442,
                                         -11-
449, 646 S.E.2d 411, 415 (2007) (reversing and remanding on this

issue    where    the    trial    court’s      order      failed    to   satisfy      the

requirements of sections 7B-906(b)(1), (3), and (4)).

IV.    Terminating Jurisdiction

       Lastly, respondent-father contends the trial court erred in

establishing       guardianship        as     the    permanent      plan     and     then

terminating the juvenile court’s jurisdiction because such an

order is contrary to statute, inconsistent as a matter of law,

and denies the parents’ due process rights.

       “When     the    court    obtains      jurisdiction        over   a   juvenile,

jurisdiction shall continue until terminated by order of the

court or until the juvenile reaches the age of 18 years or is

otherwise emancipated, whichever occurs first.”                      N.C. Gen. Stat.

§     7B-201(a)    (2013).        When       the    trial      court’s   jurisdiction

terminates,       “[t]he     legal     status       of    the     juvenile     and    the

custodial rights of the parties shall revert to the status they

were before the juvenile petition was filed, unless applicable

law or a valid court order in another civil action provides

otherwise.”        N.C. Gen. Stat. § 7B-201(b) (2013).                        Moreover,

“[w]hen    a    district    court      terminates        its    jurisdiction    over    a

juvenile       case,    there    ‘is    no    affirmative        obligation     on    the

juvenile court to remain involved in the life of [the] juvenile
                                  -12-
for a longer duration.’”      In re S.T.P., 202 N.C. App. 468, 472,

689 S.E.2d 223, 226 (2010) (quoting In re A.P., 179 N.C. App.

425, 429, 634 S.E.2d 561, 563 (2006) (Levinson J., dissenting),

rev’d per curiam for reasons stated in dissent, 361 N.C. 344,

643 S.E.2d 588 (2007)).

    In this case, the parties were not returned to their pre-

petition legal status.      The trial court appointed a guardian and

“[t]he   guardian   shall   operate   under   the   supervision   of   the

court[.]”   N.C. Gen. Stat. § 7B-600(a) (2013).         The trial court

has an obligation to remain involved in the case.          Thus, it was

error for the trial court to order “[t]hat juvenile jurisdiction

is hereby terminated.”

                               Conclusion

    Based on the foregoing, we reverse the trial court’s review

and permanency planning hearing order and remand for proceedings

consistent with this opinion.         “It is within the trial court’s

discretion to allow additional evidence prior to making findings

of fact and conclusions of law.”         In re J.S., 165 N.C. App. 509,

514, 598 S.E.2d 658, 662 (2004).



    REVERSED AND REMANDED.

    Judges GEER and McCULLOUGH concur.
                         -13-
Report per Rule 30(e).